2016 UT App 51



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF L.R.C.,
             A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             L.R.C.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                     Memorandum Decision
                        No. 20140466-CA
                      Filed March 17, 2016

        Fourth District Juvenile Court, Provo Department
             The Honorable Brent H. Bartholomew
                           No. 1031156

          Margaret P. Lindsay and Douglas J. Thompson,
                     Attorneys for Appellant
         Sean D. Reyes and Cherise M. Bacalski, Attorneys
                          for Appellee

 JUDGE GREGORY K. ORME authored this Memorandum Decision,
   in which JUDGES J. FREDERIC VOROS JR. and KATE A. TOOMEY
                           concurred.

ORME, Judge:

¶1     L.R.C. was adjudicated delinquent in juvenile court for
failure to stop at police command, a class A misdemeanor if
committed by an adult, see Utah Code Ann. § 76-8-305.5
(LexisNexis 2012); possession of drug paraphernalia, a class B
misdemeanor if committed by an adult, see id. § 58-37a-5(1)(a)-(b);
and possession or use of marijuana, also a class B misdemeanor if
committed by an adult, see id. § 58-37-8(2)(a)(i), (d) (Supp. 2015).
On appeal, L.R.C. argues that the juvenile court committed plain
                           In re L.R.C.


error by admitting hearsay testimony. L.R.C.’s challenge to the
admissibility of evidence is legally indistinguishable from the
same issue that was presented in the appeal taken by his brother,
with whom he was adjudicated below. See In re J.C., 2016 UT
App 10, ¶ 3. For the reasons stated in In re J.C., we affirm the
juvenile court’s adjudication of L.R.C.1




1. Unlike in In re J.C., 2016 UT App 10, where the appellant also
challenged the adequacy of the evidence supporting his
adjudication, see id. ¶¶ 13, 28–29, L.R.C. does not challenge the
adequacy of the evidence supporting the adjudication as to him.
And the observation made by Judge Voros in In re J.C. applies
with equal force in the instant case. See id. ¶ 32 (Voros, J.,
concurring).




20140466-CA                    2                2016 UT App 51